Citation Nr: 1605863	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acute bronchitis.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for upper back disability.

4.  Entitlement to service connection for pericarditis.

5.  Entitlement to service connection for acute gastroenteritis.

6.  Evaluation of degenerative disc disease of the lumbar spine, rated as 10 percent disabling.

7.  Evaluation of right shoulder rotator cuff tendonitis, rated as 10 percent disabling.

8.  Evaluation of left shoulder rotator cuff tendonitis, rated as 10 percent disabling.

9.  Evaluation of tinnitus, rated as 10 percent disabling.

10.  Evaluation of left flexor carpi ulnaris tendonitis, rated as 10 percent disabling.

11.  Evaluation of tinea versicolor, rated as noncompensable.

12.  Evaluation of miliaria rubra, rated as noncompensable.

13.  Evaluation of patellofemoral syndrome of the right knee, rated as noncompensable.

14.  Evaluation of patellofemoral syndrome of the left knee, rated as noncompensable.

15.  Evaluation of scar of the left leg, rated as noncompensable.

16.  Evaluation of second scar of the left leg, rated as noncompensable.

17.  Evaluation of posttraumatic stress disorder (PTSD) with alcohol abuse, rated as 30 percent disabling.

18.  Evaluation of postconcussion syndrome with headache, rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from March 2006 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  Here, the record reflects the Veteran's contention that he cannot work due to his service-connected disabilities.  However, this matter has been separately adjudicated and denied in a March 2015 rating decision.  Accordingly, this matter is not before the Board at this time.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for acute bronchitis, left ankle disability, upper back disability, pericarditis, and acute gastroenteritis, as well as the claims for increased initial ratings for right and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the lumbar spine has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside, and/or incapacitating episodes as defined by VA have not been shown.

2.  The Veteran's right shoulder rotator cuff tendinitis has been manifested by complaints of pain on motion of the right arm on examination, but does not cause limitation of motion of the arm to shoulder level.

3.  The Veteran's left shoulder rotator cuff tendinitis has been manifested by complaints of pain on motion of the left arm on examination, but does not cause limitation of motion of the arm to shoulder level.

4.  VA's rating schedule does not provide for an evaluation higher than 10 percent for bilateral tinnitus; the Veteran already has this rating, and his tinnitus does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

5.  The Veteran's left flexor carpi ulnaris tendonitis is manifested by pain and limitation of motion; there is no evidence of ankylosis.

6.  The Veteran's service-connected tinea versicolor affects less than 5 percent of the entire body and does not require corticosteroids for treatment.
  
7.  The Veteran's service-connected miliaria rubra affects less than 5 percent of the entire body and does not require corticosteroids for treatment.

8.  The Veteran's scar of the leg is not unstable or painful, is of an area of less than 6 square inches (77 square centimeters), and is not productive of limitation of range of motion.

9.  The Veteran's second scar of the leg is not unstable or painful, is of an area of less than 6 square inches (77 square centimeters), and is not productive of limitation of range of motion.

10.  The Veteran's PTSD with alcohol abuse has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

11.  The Veteran's postconcussion syndrome with headache is shown to include complaints of headaches, dizziness and loss of balance, and memory loss and loss of concentration; more than a mild subjective cognitive or emotional/behavioral deficit equating to level 1 traumatic brain injury impairment is not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right shoulder rotator cuff tendinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5024-5201 (2014).

3.  The criteria for an initial rating in excess of 10 percent for left shoulder rotator cuff tendinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5024-5201 (2014).

4.  There is no legal basis for the assignment of an evaluation higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for an initial rating in excess of 10 percent for left flexor carpi ulnaris tendonitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5024-5215 (2014).

6.  The criteria for an initial compensable evaluation for tinea versicolor have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7899- 7813 (2014).

7.  The criteria for an initial compensable evaluation for miliaria rubra have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).

8.  The criteria for a compensable rating for scar of the left leg are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).

9.  The criteria for a compensable rating for second scar of the left leg are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).

10. The criteria for an initial 50 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2014).

11.  The criteria for an initial rating in excess of 10 percent for postconcussion syndrome with headache have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and pertinent private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also afforded various examinations as to the disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disabilities on appeal are warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as several of the Veteran's disabilities are, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Lumbar Spine

The Veteran's degenerative disc disease of the lumbar spine is rated as 10 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

 A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

On VA examination in May 2009, prior to the Veteran's discharge, the Veteran reported onset of low back pain in approximately September 2006 when engaged in pre-deployment training, including airborne school, marching, and rucking.  He was evaluated in February 2007 and had x-rays done, which demonstrated lumbar straightening, likely secondary to spasm, along with disc space narrowing L2-4.  He was place on profile, given Naprosyn and Flexeril, neither of which was beneficial.  In May 2007, he began to experience upper back pain in the interscapular area, and now often experienced it along with low back pain. He was referred to a chiropractor in February 2009, and had been receiving heat packs with electrical stimulation, followed by manipulation 2 times per week through the time of examination.  

He stated that he experienced constant pain he rated a 1 on a scale to 10, that increased to a 7 or 8 with daily flares, during which he still remained functional.  He had 30 minutes of morning stiffness, and his symptoms were exacerbated by rucking, marching, running, lifting weights, twisting, bending, and sitting for more than 10 minutes.  He stated that driving or sitting in a movie theater was difficult because of back pain.  He sometimes experienced radiating pain into the left buttock down to the mid-posterior thigh.  He denied any radiating pain past the knee, numbness, paresthesias, bowel, or bladder complaints.  He was given meloxicam and it did help moderately; he was not taking pain medication at the time of examination.  

Objectively, the examiner noted that the Veteran's gait was normal. There was no spinal ankylosis.  There was bilateral lumbar muscle spasm/tenderness and left sacroiliac joint tenderness.  Range of motion was full with pain at the end point of range of motion.  The examiner commented that it was not an examination for intervertebral disc syndrome and that there were no flare-ups of spinal disease.  

Neurologically, a detailed reflex and motor examination yielded normal findings for the lower extremities.  Sensation was intact.  Deep tendon reflexes were 1+ although she could not appreciate patellar deep tendon reflexes.  Muscle tone was normal and there was no evidence of atrophy.  A straight leg raise test was negative.  

The examiner diagnosed chronic musculoskeletal back pain with degenerative disc disease.  He noted that the disability caused mild impairment on activities of daily living such as chores, sports, recreation, traveling, and driving.  

An August 2010 VA treatment note reflects that he Veteran presented with complaint of worsening back pain, numbness to arms and legs, and pain in the toes, and fingers, knees, and elbows.  An assessment of chronic lumbar pain/whole back pain with neuropathy was noted.  

An October 2010 VA primary care note indicates the Veteran had sought out chiropractic care and this helped his back pain.  He also endorsed pain in both legs.  He denied any bowel or bladder incontinence.  Objectively, there was tenderness to the low lumbar spine and positive muscle spasm noted of the paraspinals.  Range of motion was normal.  Neurologically, a motor and sensory examination was intact.  Deep tendon reflexes were 2+ and symmetric.  

In a November 2010 report, diagnostic consultant Dr. Y. noted that an MRI revealed L5-S1 broad-based disc bulge with annular tear with some minimally extruded disc material extending slightly behind the superior endplate of S1.  He suffered from substantial lumbar spine pain, which was constant in varying degrees ranging from moderate to severe.  On examination his true flexion (hips immobile) was 40 degrees and his true extension was 5 degrees with complaint of lumbar spine.  Dr. Y. diagnosed posttraumatic residual discogenic lumbar spine pain syndrome.  

A November 2010 VA nurse telephone call report notes that the Veteran endorsed worsening back pain.  He stated that he could hardly walk and that the pain radiated down the left leg with numbness and tingling.  He was instructed to a local emergency department for treatment.  

On VA examination in June 2011, the Veteran complained of "nerve pain" and pain into the buttock and posterior thigh.  He endorsed stiffness, spasm and spine pain.  The pain was located in the thoracolumbar spine.  Pain began with prolonged standing, sitting, walking, and lifting.  The pain was moderate and constant and radiated into the bilateral posterior thighs.  While he endorsed a history of numbness and paresthesias, he denied urinary or bowel complaints.  
There were no incapacitating episodes of spine disease.  He was able to walk more than one-quarter of a mild but less than one mile.

Inspection of the spine revealed normal posture and head position with symmetry in appearance.  Gait was slow and very guarded.  There were no abnormal spinal curvatures.  There was no objective evidence of spasm, atrophy, or weakness, but there was evidence of guarding, pain with motion, and tenderness.  The examiner indicated that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour. 

Range of motion testing revealed flexion to 20 degrees, extension to 0 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 10 degrees, right lateral rotation to 15 degrees.  There was objective evidence of pain on range of motion.  The examiner noted that while there was objective evidence of pain following repetitive motion, there was no additional limitation in range of motion after three repetitions of range of motion.  

A reflex examination of the lower extremities revealed hypoactive knee jerk on the right and left but normal ankle jerk bilaterally.  A motor examination revealed active movement against some resistance for hip flexion, hip extension, knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy present.  Testing for Lasegue's sign was negative.  

The examiner noted that the Veteran appeared to be very guarded throughout the examination with very limited range of motion; however, when distracted and not testing a specific area, his limitations were significantly less.  The examiner indicated that she was unable to determine what the Veteran's true function was.  

X-ray of the lumbar spine revealed facets arthropathy at L5/S1 and an otherwise normal study.

The Veteran indicated that he was on medical leave from work due to his back condition.  

Continued VA treatment records reflect complaint and treatment of low back pain.

With respect to the claim for increased rating for degenerative disc disease of the lumbar spine, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, stiffness and tenderness and limited range of motion with occasional flare-ups.  Moreover, the private examiner noted that forward flexion of the lumbar spine was limited to 40 degrees.  Such findings are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Accordingly, the Board finds that a 20 percent initial rating for the disability is warranted.

However, the Board also finds that a rating in excess of 20 percent is not warranted at any time. In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  In this case, the pre-discharge VA examination and private examiner clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees. 

The Board acknowledges the findings of the 2011 VA examiner to the extent that forward flexion was limited to 20 degrees.  However, that examiner indicated that the Veteran's functioning appeared greater when not being tested and that she could not determine the proper extent of his functioning.  As the range of motion testing does not accurately represent the Veteran's limitation of motion, the Board finds such findings cannot support a higher rating.  Here, the observations of the professional establish that the formal testing results were not accurate.  We accord the observations of the professional to be more probative than the suspect results during formal testing.  The duty to assist is not a blind alley or a one-way street. 

As regard the other criteria, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners have specifically denied ankylosis.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion. There is nothing credible to suggest that the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Consequently, a higher rating is not warranted on this basis. 

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.   Here, the Board is fully aware of the complaints of pain also radiating to both lower extremities and reports of his legs giving way. However, multiple neurologic examinations yielded largely normal neurologic findings. Radiculopathy or nerve involvement has not been diagnosed. While neuropathy was noted in VA treatment records on one occasion, the assessment was not accompanied by any neurological findings and appears to be based on the Veteran's report of radiating pain and numbness.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition. The Veteran is competent to report sensations such as numbness, weakness, and radiating pain. However, his report is inconsistent with the medical evidence. We conclude that the medical evidence, prepared by skilled professionals, is more probative and more credible than the appellant's lay evidence. Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

B.  Left and Right Shoulder

The Veteran's right and left shoulder rotator cuff tendonitis is rated under the criteria of, 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 for tenosynovitis, which is rated on limitation of motion of the affected parts as degenerative arthritis (diagnostic code 5003).   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).

Pursuant to Diagnostic Code 5003, a 10 percent rating may also be assigned when there is a noncompensable limitation of motion with pain or when certain x-ray findings are present.

Under Diagnostic Code 5201, a 20 percent rating is warranted when the major or minor arm is limited to shoulder level.  A 30 percent rating is warranted for limitation of the arm for midway between the side and shoulder level of the major arm.  A 30 percent rating is also warranted for limitation of motion of the arm to 25 degrees from the side for the minor arm.  A maximum 40 percent disability evaluation is warranted when the major arm is limited to 25 degrees from the side.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, the Veteran is right-handed. 38 C.F.R. § 4.69.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

The evidence of record pertaining to the shoulders consists mainly of the May 2009 pre-discharge examination.  At that time, the Veteran stated that he began noticing pain in his shoulders bilaterally, right greater than left, in July 2007 near the end of a year of intense pre-deployment training.  His symptoms began in the right shoulder and consisted of stiffness and pain.  He was evaluation for pain in the right clavicle and shoulder in August 2006, at which time the clavicle x-rays were unremarkable.  He was given Tylenol and Naprosyn.  He was seen again in July 2007 for a 5 week history of right shoulder pain precipitated by pushups.  X-rays of the right shoulder were unremarkable.  He was treated with ibuprofen and given exercises to perform, which did not result in significant relief.  

The pain worsened over time, and caused constant discomfort he rated a 1 to 2 on a scale to 10, with daily flares rated a 7 out of 10, usually by the evening.  He drank alcohol on a daily basis, partly because of physical pain.  The left shoulder now had a similar type of pain, but it was less intense than the right shoulder.  He also reported stiffness in the arm which required 30 minutes to resolve back to baseline.  There was popping and grinding in the shoulders bilaterally, abduction left and right, and there was often a painful pop, after which there was some loosening.  He stopped lifting weights because of his shoulders and avoided heavy lifting, but he had not been limited in other activities.  He had noted that laying on the affected shoulder seemed to increase the pain.  

Objectively, a summary of general joint findings indicated that there was crepitus, pain at rest, abnormal motion, and guarding of movement of the right shoulder.  A Jobe's test was positive and the shoulder was positive for a painful arc.  With respect to the left shoulder, the examiner noted abnormal motion, guarding of movement, and a positive painful arc.  

Range of motion testing revealed left flexion to 180 degrees, left abduction to 160 degrees, and internal and external rotation to 90 degrees.  There was objective evidence of pain with active range of motion.

On the right, flexion was to 160 degrees, abduction was to 145 degrees, internal rotation was to 80 degrees, and external rotation was to 90 degrees.  There was objective evidence of pain with active range of motion.

There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

The examiner diagnosed right and left shoulder rotator cuff tendinitis.  She found that the disabilities caused mild impact on activities of daily living such as chores, exercise, and sports.  

With respect to the claims for increased rating for rotator cuff tendinitis of both shoulders, the records reflects that the disabilities have been manifested by consistent symptoms of pain, stiffness and tenderness and limited range of motion with occasional flare-ups.  He has been assigned 10 percent rating for each shoulder, consistent with painful motion. 38 C.F.R. § 4.59.

However, ratings in excess of 10 percent for either shoulder are not warranted.  Here, the evidence does not establish range of arm motion of either arm limited to shoulder level.  Rather, the objective evidence establishes that retains functional use that far exceeds shoulder level.  The Board has considered claimed functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.  

As the Veteran does not have ankylosis of the scapulohumeral articulation, or impairment of the humerus or clavicle or scapula and Diagnostic Codes 5200, 5202 and 5203 are not for consideration.  

C.  Tinnitus

The Veteran also contends that he is entitled to a rating in excess of 10 percent for his service-connected tinnitus.

On pre-discharge VA examination in May 2009, the Veteran stated that he began to experience bilateral tinnitus after an improvised explosive device (IED) exploded near the left side of the truck he was driving in Iraq.  He stated that the noise was initially deafening but decreased to a constant lower level.  He stated that the left is more significant than the right, and that the sound was loud enough to interfere with conversation at times.  At least one time per day, either ear popped, after which the sound was louder for a minute, before decreasing back down to the baseline.  He denied vertigo or interference with sleep.

The examiner diagnosed tinnitus.

An April 2010 VA audiology consult reflects an assessment of subjective tinnitus.

In a November 2010 report, diagnostic consultant Dr. Y. noted that the Veteran had bilateral tinnitus, and while he was service-connected for the disability, it had only been considered one entity.  He noted that, properly diagnosed, tinnitus should be differentiated between the ears as it often only appears in one ear, or more so in one ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision. See Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, despite Dr. Y.'s opinion that each ear should be assigned a separate rating, only a single 10 percent rating is warranted.

Additionally as will be discussed below in further detail, the record does not present, and it has not been asserted, that the record presents such an exceptional or unusual disability picture as to warrant the assignment of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321 (2014).  In this regard, the Board notes that there has been no demonstration that the service-connected tinnitus is productive of marked interference with employment, beyond that contemplated in the current 10 percent rating, nor productive of frequent hospitalization, as to prevent the use of the regular rating criteria.  The diagnostic criteria adequately contemplate the Veteran's symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In sum, the Schedule for Rating Disabilities is shown to provide a fair and adequate basis for rendering a decision in this case. Consequently, referral for a higher rating on an extraschedular basis is not warranted.

As there is no legal basis upon which to award a higher evaluation, to include a separate schedular evaluation for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

D.  Left Flexor Carpi Ulnaris Tendonitis

The Veteran's left flexor carpi ulnaris tendonitis is rated under the criteria of, 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis, which is rated on limitation of motion of the affected parts as degenerative arthritis (diagnostic code 5003).   

On VA pre-discharge examination in May 2009, the Veteran stated that he had noted numbness in his wrists bilaterally, left greater than right, along with intermittent pain at the left wrist since returning from Iraq in October 2008.  He described the numbness as circumscribing his wrist list a cuff, without radiation into the arm or hands.  He usually noted this symptom when he woke up, and it faded relatively quickly.  He also experienced it randomly during the day for a few minutes at a time.  He also experienced pain radiating from the wrist into his left fifth metacarpal, stopping at the metacarpal phalangeal joint.  There was sometimes an associated click/pop in that area.  

The examiner noted that there was pain into the left fifth metacarpal, but no overall decrease in strength and dexterity of the hand.  There was no angulation, ankylosis, or amputation of one or more digits of the hand.  A thumb disorder was not present, and there was no gap between any finger and the proximal finger and the transverse crease of the hand on maximal flexion of the finger.

Range of motion testing of the wrist revealed left dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was objective evidence of pain with active range of motion, but no objective evidence of pain following repetitive motion.  There was no additional limitation in motion following three repetitions of range of motion.  

The examiner diagnosed left flexor carpi ulnaris tendinitis, and indicated that the disability caused left wrist pain.

The Board notes that Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this code.  Thus, the Veteran is already in receipt of the maximum rating available based upon limitation of motion of the wrist.  

The Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202 -206. However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected left flexor carpi ulnaris tendinitis has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available.  

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214.  38 C.F.R. § 4.71a.  However, the evidence of record does not show ankylosis of the wrist. Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

Finally, the Board has considered any other applicable rating codes, but has found none.  

E.  Tinea Versicolor and Miliaria Rubra

The Veteran's tinea versicolor is rated as noncompensably disabling under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7899-7813, while his miliaria rubra is rated as noncompensably disabling under the criteria of Diagnostic Code 7806.  

Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

On pre-discharge examination in May 2009, the Veteran stated that he noticed white patches on his right thigh several months prior to returning from Iraq.  Other than their appearance, the lesions themselves did not cause pain or pruritus. They had remained stable and he had not had a treatment.  He did ask a medic about it, but they were not sure how to diagnose or treat the skin condition.

The Veteran also reported that he noticed a reddish, pimply rash on his bilateral thighs at the same time as the whitish patches on his right thigh.  They had a slight burning, pruritus feeling like "ant bites" but were not particularly bothersome except for their appearance.  They were on the anterior thighs bilaterally and periodically flared up without a recognizable precipitant.  

Objectively, there were hypopigmented macular lesions on the right thigh and upper right buttock.  The largest measured 12 centimeters by 13 centimeters.  There were also scattered erythematous pustules noted on the anterior thighs bilaterally, less than 10 in number at the time of examination, and measuring 1 to 2 millimeters in size.  There was no limitation of activity or motion due to the skin lesions.  

The examiner diagnosed tinea versicolor and noted that the disability caused white skin patches.  Miliaria rubra was also diagnosed and it was indicated that the disability was productive of a rash on the legs.  

In a December 2009 addendum, the VA examiner indicated that the Veteran's miliaria rubra affected less than .5 percent of total body surface with 0 percent of exposed areas affected.  Tinea versicolor affected 2 percent of total body surface area, with 0 percent of exposed area affected.  

An August 2010 VA treatment report reflects that the Veteran was given a one-time dose of ketoconazole for possible tinea versicolor.

An October 2010 VA primary care note indicates that there was a depigmented area on the right thigh up into the right buttock and right lower back.  The Veteran was assessed with questionable vitiligo with no pain, and pruritus.  He was to be referred to dermatology for confirmation.  

In a November 2010 report, diagnostic consultant Dr. Y, the Veteran noted that the Veteran had a chronic fungal dermatosis on the lateral right thigh which had enlarged with time. He had been prescribed several topical and oral medications which had not been effective.  He noted that the Veteran needed to be evaluated by a dermatologist. 

A July 2011 VA treatment report reflects that there was a well-demarcated hypopigmented area on the right thigh and also of the hair, both heels, and the buttocks area.  He was prescribed ketoconazole shampoo for the affected area and was to return if there was no improvement.  

Based on the evidence presented, the Board finds against a higher evaluation for tinea versicolor or miliaria rubra.  There is no showing that either skin disability affects at least 5 percent, but less than 20 percent of the entire body covered; or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  

At most, the evidence shows white patches of skin and erythematous pustules affecting well less than 5 percent total body area and less than 1 percent total exposed area, and use of topical treatment or oral medication.  The above findings do not warrant a compensable rating.

The Board has also considered whether the Veteran is entitled to a compensable rating on the basis of scars.  However, the evidence reflects that the total area covered by the tinea versicolor or miliaria rubra measures less than 6 square centimeters, and the affected areas were not tender or unstable on examination.  Moreover, there are no functional limitations or disabling effects caused by the Veteran's tinea pedis, and as such, consideration under Diagnostic Code 7805 is not warranted.  

Accordingly, on this record, initial compensable ratings for the service-connected tinea versicolor and miliaria rubra is not warranted.  

F.  Scars

The Veteran has been awarded service connected for two scars of the left leg.  Each scar has been rated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

On VA pre-discharge examination in May 2009, the Veteran stated that he had 2 scars on his left leg related to trauma that occurred during deployment.  The first was located on his left medial thigh, and occurred when he ran into a metal stake during a night mission.  He sustained a laceration, but it did not require suturing and healed without complication.  He had no residual symptoms.  With respect to the second scar, this occurred during another night mission, when he attempted to climb onto a Chinook helicopter and cut open his left pretibial area when he ran into the gun.  This also did not require any treatment other than a bandage and healed without problem.

Objectively, there was a linear hyperpigmented scar on the left medial thigh measuring 8 centimeters by 3 millimeters, and a c-shaped hypopigmented scar measuring 8.5 centimeters by 4 millimeters on the left pretibial area.  There was no limitation of activity or motion due to scarring.  

The examiner diagnosed left lower extremity scars and indicated that the scars caused no effects on activities.  

Here, the Board finds that a compensable rating for either scar of the left leg is not warranted.

In this case, neither scar is shown to affect an area or areas exceeding 6 square inches (39 sq.cm). Accordingly, a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, regardless of whether he scars are deep or superficial.

Under Diagnostic Code 7804, a 10 percent rating is warranted for a painful or unstable scar.  In this case, neither scar is shown to be unstable and the Veteran and the VA examiner both indicated that there were no symptoms associated with the scars.  

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the above-listed rating criteria. The areas are not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.  Accordingly, a compensable rating is not warranted for either scar.



G.  PTSD with Alcohol Abuse

The Veteran also contends that he is entitled to a higher rating for the service-connected PTSD with alcohol abuse.  

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

On VA pre-discharge examination in May 2009, the Veteran reported that he had not previously sought psychiatric treatment or took medication.  He did report that he had been drinking a half of a fifth of whiskey at night to help him sleep and reduce his PTSD symptoms.

On mental status examination, the Veteran's attitude and behaviors were generally within normal limits. His attire was casual and neat and hygiene and grooming were good.  He made good eye contact and sensorium was intact.  His speech was relevant, coherent and productive.  His thought processes were rational and goal-directed.  There was no evidence of hallucinations or delusions.  There was no evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors.  He was oriented in all spheres.  During the interview, his basic-short term memory and concentration skills did present as intact, though he reported recurring disruptions in short-term memory and concentration.  His mood was pleasant and euthymic while affect was appropriate with a full range noted.

The Veteran had 3 to 5 nightmares a week, and occasionally woke up from these nightmares in a full hyperarousal state.  Occasionally, he had night sweats.  He also experienced intrusive thoughts on a frequent basis.  He did present with moderate social anxiety, marked hypervigilance in crowds, and a significant degree of social avoidance.  He reported that he was not comfortable in crowds.  

There was evidence of some decline in his ability to enjoy activities, particularly social activities.  There was evidence of moderate isolation and emotional detachment.  He spent virtually all of his free time by himself in his apartment.  He reported that he was having anger issues and "blew up" at his wife over small things, and that he believed that this was the main symptom the drove her away.  He had never been physically aggressive, but he did continue to have episodes of verbal irritability.  He was somewhat hypervigilant at home and did make sure his windows and doors were locked.  He did have startle response to unexpected loud noises and people coming up from behind him.  He also presented with moderate sleep disturbance, and averaged 4 hours of sleep per night.  There was no evidence of depression or of mania, psychosis, or a personality disorder.  His insight and judgment were good regarding his symptoms.  

The examiner diagnosed PTSD, chronic, moderate and assigned a GAF score of 57.  The examiner noted that the results of the examination did reveal some areas of occasionally impaired ability or performance regarding certain activities of daily living, specifically with regard to any activity that required the Veteran to engage in very large or dense crowds.  These situations results in rather marked anxiety and hypervigilance.  The examiner commented that his current level of personal and social adjustment was moderately impaired due to his PTSD symptoms.  

A September 2009 VA social work outpatient note indicates that the Veteran had been experiencing extreme anxiety symptoms.  He reported that he was currently separated from his wife and living with his parents.  He stated that his current PTSD and anxiety symptoms were making his functioning a problem.  He denied suicidal thoughts.  Objectively, he was alert and oriented with an anxious mood and affect.  His thoughts processes and speech were normal.  

On VA examination in March 2010, the examiner noted that he Veteran's PTSD symptoms included persisting reexperiencing of the trauma included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  Symptoms of avoidance of stimuli associated with the trauma and numbing of general responsiveness included efforts to avoid thoughts, feelings or conversations associated with the trauma, inability to recall and important aspect of the trauma, and feeling of detachment or estrangement from others.  Symptoms of increased arousal included difficulty falling or staying asleep and exaggerated startle response.  

At that time, the Veteran was working as a clerk/post office carrier on a part time basis for both.

On mental status examination, the Veteran presented as neatly groomed and appropriately dressed.  Speech and psychomotor activity were unremarkable.  His was cooperative and attentive.  Affect was appropriate while mood was anxious and easily angered.  Attention was intact and he was oriented in all spheres. Speech and thought content were unremarkable.  Judgment and insight were intact.  

He had difficulty in both falling and staying asleep with frequent tossing and turning, frequent talking in his sleep with no making sense and sudden awakening for no reason.  He was hyperalert and got his gun.  He reported night sweats frequently.

The Veteran did not have hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair with no episodes of violence.   He did have frequent episodes of road rage and avoidance of crowds and situations in which he had to deal with people.  He had low frustration tolerance.   Remote, recent, and immediate memory were normal.  

The examiner diagnosed PTSD and noted that he self-medicated with alcohol.  The disorders interacted and had overlap.  The examiner indicated that exacerbations of PTSD could aggravate abuse.  A GAF score of 55 was assigned.  Functional impairment included decreased interaction with others, isolating behaviors, increased social dysfunction with guarding, frequently having paranoid thoughts and hyperalert and guarded in daily function, and low frustration tolerance.  

With respect to the effects of PTSD on occupational and social functioning, the examiner indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  However, the examiner noted that there were deficiencies in judgment (anger at times with poor judgment), thinking, (at times paranoid ideations) and mood (anxious, at times depressed, irritable mood and affect).

A May 2010 report from a private psychologist, Dr. E., notes that the Veteran was divorced and that his marriage ended due to stress related from his deployment.  He denied a history of psychiatric hospitalizations and had never received counseling.  He was employed part-time at a home improvement store.  He reported that work was "dumped" on him and customers were a pain because they complained a lot.  He recently followed home a customer and confronted him because he was being a jerk to him.  He also stated that his supervisors were not friendly.  He currently resided with his parents, wife (of one month) and son.  He reported that he argued with his wife and that she gave him an ultimatum to get help.

He maintained some friendships but his social contact was limited by his mistrust and irritability.  He spent most of his time watching television and did not engage in recreational activities.  Since his return from Iraq, he usually had 10 shots of whiskey nightly.  He got irritable when he drank and preferred to be alone.  He also admitted to using marijuana daily and usually smoked with family.  

With respect to current symptoms, the Veteran reported a history of low frustration tolerance since his return from Iraq.  He reported that his anger tended to be most problematic when he was in public, especially when he was driving.  He experienced episodes of rage which he felt unable to control.  He usually kept a pistol in his vehicle.  He got frustrated over trivial matters and was quick to lose his temper.  He got angry at his wife and often screamed profanities when angry.  

He also reported a history of depressive symptoms.  He always felt tired and uninterested.  He felt "bland" emotionally and unmotivated.  He found it difficult to concentrate and he frequently misplaced items.  

He reported that he experienced episodes of anxiety in which he sweat profusely, visual disturbances, queasy/vomits, felt his pulse was racing, and got restless.  He was often startled by loud noises, and in those instances his heart stopped and he got angry.  He also reported that he got startled if someone came up behind him.  He was especially uncomfortable in crowds.  When in public, he preferred to arrive early to find a space to sit first and preferred to face the door.  He also kept a loaded weapon in a drawer next to his bed. He did a sweep of his home and yard at night before going to bed.

The Veteran reported that he had reexperienced certain trauma from his time in Iraq and that he had a history of nightmares.  He did not trust anyone, including family members.  

He was casually dressed and adequately groomed.  His speech was coherent and thoughts were logical.  He denied suicidal/homicidal intent or plan.  He also denied psychotic symptoms and did not appear to be responding to internal stimuli during the interview.  His insight was adequate and his judgment was poor.  

Dr. E. diagnosed PTSD, mood disorder not otherwise specific, and polysubstance dependence.  A GAF score of 51 was assigned.  

An August 2010 VA telecare note indicates that the Veteran called to report chronic insomnia, irritability, anger, and difficulty with not making people he cared about upset with him.  He stated several times that he had no intention of hurting himself or anyone else.

An August 2010 VA mental health consultation reflects that the Veteran presented with problems of irritability and anger.  He endorsed occasional nightmares and hypervigilance about his combat experiences.  He drank alcohol and smoked marijuana.  He worked full time at a home improvement store.  He denied suicidal or homicidal ideation.  On mental status examination, the Veteran was dressed appropriately and motor activity was calm.  He was cooperative with the examiner.  Speech was of normal rate and volume.  His mood was irritable and angry.  Affect was restricted.  Attention, concentration, and memory were normal.  Thought processes were normal, linear and goal-oriented.  Thought content revealed no auditory or visual hallucinations or delusional thought.  Judgment was poor and insight was limited.  He was diagnosed with PTSD, alcohol abuse/dependence, and cannabis abuse.  A GAF score of 54 was assigned.  

An October 2010 VA clinical psychology evaluation, the Veteran reported a strained relationship with his wife.  He noted that he engaged in leisure activities.  He reported that he avoided people and family.  He was hyperalert to loud noises and experienced nightmares and flashbacks.

On mental status examination, he was alert and oriented and well groomed.  Speech was normal and language was well-articulated.  Mood was good.  There was no indication of perceptual disturbance or delusions.  Insight and judgment were noted to be good while memory was complete.  A diagnosis of PTSD and GAF score of 53 were assigned.

In December 2010, the Veteran presented with his wife for couples counseling.  He reported having bouts of moodiness, irritability, and difficulty sleeping.  He reported that he did not see himself working again.  He indicated that his biggest problem with his wife stemmed from lack of communication.  He felt disrespected and misunderstood.  His spouse reported that she never knew when he was going to blow up and she feared that it was already affected the baby.  It was noted that the Veteran shared personal information appropriately and with good insight.  A GAF score of 45 was assigned.  

On VA treatment in October 2011, the Veteran reported that his mood was better and that he had less anger and nightmares with medication.  On mental status examination, he was dressed appropriately and was cooperative.  Speech was of normal rate/volume, mood was euthymic, and affect was broad.  Attention, concentration, memory, thought process, and thought content were normal.  Judgment and insight were noted to be good.  He was oriented to person, place, situation, and date.  A suicidal risk screen was negative.  A diagnosis of PTSD and a GAF score of 57 were assigned.

A January 2012 VA mental health consult indicates that the Veteran was relaxed and comfortable with the therapy process.  There were no inappropriate or peculiar behaviors present.  There was no psychomotor agitation or retardation observed.  He communicated with good eye contact.  He was oriented to all spheres.  He was causally but appropriately dressed for the occasion and his grooming was fair.  Mood was mildly anxious and irritable, and affect was congruent with mood.  There were no hallucinations present and thought processes were normal, coherent, and goal-directed without loose associations or tangential thinking.  There was no delusional or obsessive thinking present.  Insight, judgment and memory were fair.  A diagnosis of PTSD and GAF score of 59 were assigned.  

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anger, anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships. Such symptomatology is consistent with a higher 50 percent rating.  

However, at no point during the period of the appeal, is the service-connected PTSD shown to have been productive of an increased level of social or industrial inadaptability so that criteria for a rating of 70 percent or higher was assignable.

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the medical evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; obsessional rituals; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of rating in excess of 50 percent.

While the Veteran is divorced and described a strained relationship with his second wife, he is still married.  

In sum, the record does not support of a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of claim for increased rating-ranging from 50 to 57-alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD with alcohol abuse.

According to DSM-V, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  

Here, the majority of the scores assigned during the relevant time period are in the mild to moderate range from 51 to 57. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating.

While the GAF score of 45 assigned on VA treatment might suggest some greater impairment, it is but one factor for consideration in assigning a rating in this case.  The actual clinical findings disclosed normal speech, broad affect and euthymic mood.  The suicide risk was negative and the other findings were reported as normal.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran has maintained some relationships, was able to maintain employment until taking disability for physical impairment, and judgment and thinking have been shown to be largely intact.  Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

H.  Postconcussion Syndrome with Headache

The Veteran's service-connected residuals of postconcussion syndrome with headache have been evaluated under Diagnostic Code 8045, found in 38 C.F.R. § 4.124a. The Board notes that the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were recently amended, effective October 23, 2008. See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008, prior to receipt of the Veteran's claim.  See 38 C.F.R. § 4.124, Note (5).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

On VA examination in May 2009, the Veteran reported that he began to experience tinnitus and headaches after an IED exploded near the truck he was driving in November 2007.  He did not have loss of consciousness at the time and was able to maintain control of his vehicle.  He went to an aid station where he was evaluated and cleared. The headaches usually occurred 3 to 4 times per week, lasting 2 hours at a time, and were relieved with two regular-strength aspirin.  He experienced some sensitivity to light and sound, and preferred to lie down if able.  However, he could remain functional.  He had occasional nausea, but no emesis.  He had no focal neurological symptoms.  The pain often occurred in the low occiput, but sometimes was in the left retro-orbital area.  He had not had any formal evaluation or treatment for this.  The Veteran also endorsed PTSD/anxiety symptoms, insomnia, and memory loss since that time.  He denied any significant loss of cognitive abilities or other pertinent symptoms.  

A neurologic examination revealed normal coordination, orientation, memory, and speech.  Romberg's sign was negative.   There was no evidence of motor or sensory loss on either side.  

The Veteran was also afforded a TBI examination at that time.  The examiner indicated that the severity of the initial injury was mild.  He had no history of dizziness, vertigo, seizures, balance and coordination problems, autonomic dysfunction, weakness or paralysis, mobility problems, ambulatory problems, malaise, other cognitive symptoms, neurobehavioral change, bowel or bladder problems, erectile dysfunction, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  He endorsed headache, wrist numbness, sleep disturbance, daytime somnolence and poor energy with significant insomnia, mild memory impairment, and mild hypersensitivity to light/sound, associated with headaches.  

A detailed reflex examination of the extremities was normal.  All 4 extremities were intact to sensation to light touch and palpation.  The lower extremities were intact with position sense.  A motor examination was also normal with normal muscle tone and no muscle atrophy demonstrated.  

The examiner indicated that there was complaint of mild memory loss, but without objective evidence on testing.  Judgment was normal, and social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation was normal.  With respect to subjective symptoms, these did not interfere with work, instrumental activities of daily living or work, family, or other close relationships.  In regard to neurobehavioral effects, the examiner indicated that there was one or more neurobehavioral effect that did not interfere with workplace interaction or social interaction.  He was able to communicate and comprehend spoken and written language.  Consciousness was normal.  

The examiner indicated that a diagnosis of TBI was not appropriate

A February 2010 VA TBI consult, the Veteran endorsed various neurobehavioral symptoms including feeling dizzy (mild-1), loss of balance (mild-1), poor coordination (moderate-2), headaches (severe-3), nausea (mild-1), hearing difficulty (moderate-2), numbness or tingling of body parts (mild-1), poor concentration (moderate-2), forgetfulness (severe-3), difficulty making decisions (mild-1), slowed thinking, difficulty getting organized, cannot finish things (severe-3), fatigue, loss of energy (mild-1), difficulty falling or staying asleep (severe-3), feeling anxious or tense (severe-3), feeling depressed or sad (moderate-2), irritability, easily annoyed (very severe-4), poor frustration tolerance, feeling easily overwhelmed by things (very severe-4).

The Veteran reported loss of balance and tinnitus, with strong tendency toward the left ear.  This was intermittent since service.  Headaches occurred 3 to 4 times weekly, lasting 2 hours at a time.  There was no aura but they were pulsating in nature.  Cognitively, he complained of losing his train of thought, keys, etc.  His fiancée had to remind him to go to work.  He slept 5 to 6 hours nightly but awoke 3 to 4 times per night.  Emotionally, he indicated that he had unplaced anxiety, like he was always in trouble with someone.  He endorsed constant depression and anger.  He was easily frustrated and this had progressively gotten worse. 

On examination, he was alert and oriented.  Cranial nerve function was normal.  Motor strength was 5/5 except for grip strength bilaterally, which was 4/5.  Deep tendon reflexes were 2+ and symmetric, and sensation was intact.  Gait was within normal limits.  

The examiner noted that the history of concussion was likely related to the in-service head trauma; however, his current symptoms were more likely related to PTSD and substance abuse.  

On VA TBI examination in March 2010, the Veteran reported that the truck he was driving was directly hit by an IED.  He continued driving, but did not recall parts of the drive.  He was screened for TBI and monitored for about an hour.  He had tinnitus and questionable headache following that day.  He was able to perform his duties the following day.  He was diagnosed with concussion without loss of consciousness.  The Veteran also reported multiple blast exposure during his service.  He had one episode of posttraumatic amnesia lasting less than 30 minutes.

The Veteran complained of mild dizziness, mild loss of balance, moderate clumsy sensation, numbness and tingling, poor concentration, difficulty making decisions, severe headaches, and forgetfulness with slowed thinking.

He was currently separated from his wife and living with his parents while attending school full time and working on a part-time basis.

There was no history of dizziness or vertigo, seizures, pain, autonomic dysfunction, weakness or paralysis, mobility problems, malaise, bowel problems, bladder problems, erectile dysfunction, hypersensitivity to light or sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.

His headaches were located behind the left eye and in the occipital area.  These happened 3 to 4 times per week and lasted for 2 hours.  There was no aura and they were not pulsating in nature.  The headaches were triggered by stress.

The Veteran reported tinnitus and balance problems related to the tinnitus.  He also endorsed nonspecific numbness to the hands, arms, back, and feet.  He had difficulty initiating and maintaining sleep as well as had intrusive thoughts.  He was chronically fatigued and tired.  He was also anxious and depressed.  Memory impairment was noted to be mild.  Cognitive symptoms included decreased attention, difficulty concentration, and difficulty with executive functions.  Neurobehavioral symptoms included frustration, irritability, annoyance, anger, and restlessness.  

On physical examination, there were no findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculation, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, or other abnormalities.  

With respect to cognitive impairment and other residuals, the examiner noted that, with respect to memory, attention, concentration, and executive functions, there was a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Judgment was normal.  Social interaction was occasionally inappropriate.  He was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation was normal.  With respect to subjective symptoms, there were three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships. In regard to neurobehavioral effects, there were one more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but do not preclude them.  With regard to communication, he was able to communicate by spoken and written language and was able to comprehend both.  Consciousness was normal.  

The examiner diagnosed postconcussion syndrome with headaches.  He noted that the problems associated with this diagnosis included residuals of traumatic brain injury.  It caused no significant effects on usual occupation or on daily headaches.  

In addition, the examiner noted that the Veteran's postconcussion syndrome is less likely than not caused by or a result of traumatic brain injury.   Moreover, he found the Veteran's headaches, sleep disturbance, fatigue, depression, anxiety, PTSD, attention, concentration, memory, agitation, irritability and restlessness were less likely than not caused by or the result of traumatic brain injury, noting that the Veteran had moderate symptoms of PTSD and depression and met the medical history for alcoholism with a past history of cannabis abuse.

The Veteran was also afforded a neurological examination in March 2010.  Te Veteran reported that he took over the counter medication for his headaches.  These occurred up to 5 times per week and could last for a few hours at a time.  He had associated nausea, vomiting, photophobia, and phonophobia.  

The examiner noted that headaches occurred weekly, and less than half of the attacks were prostrating.  

The examiner diagnosed headache and noted that the disability impaired concentration during occupational activities.  She noted that the Veteran avoided doing activity when he had a headache.

In a November 2010 report, private diagnostic consultant Dr. Y. wrote that the Veteran suffered from a TBI in service as a result of an IED explosion which landed near his Humvee.  He indicated that current symptoms included vertigo, coordination difficulties of the upper and lower extremities, concentration difficulties, stereognosis difficulties, loss of dexterity, and bitemporal cephalgia.  On examination, there were coordinative difficulties noted (finger to finger, finger to nose with eyes closed).  Most remarkably, there was a complete absence of the left to right consensual reflex.  He was diagnosed with chronic post traumatic residual traumatic brain injury.  

In this case, the Veteran's physical complaints include those of tinnitus, dizziness and loss of balance, and headaches.  

He has already been assigned separate rating for tinnitus; therefore, this physical complaints need not been discussed here.  

The Board notes that the Veteran has also has subjective complaints of dizziness and balance problems; however, testing on neurological examination has yielded no objective findings pertinent to either of these complaints.  In particular, motor, sensory, and reflex examinations have yielded largely normal findings, outside of Dr. Y.'s notation of absence of left to right consensual reflex, and there has been no indication of a vestibular disorder on VA examination.  As such, the Board finds that the preponderance of the evidence is against a finding of a physical disorder related to these complaints, and there is no basis to evaluate these physical complaints.

With respect to the Veteran's complaints of headaches, under Diagnostic Code 8100 for evaluating migraine headaches, a 10 percent rating is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months, while a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this case, the evidence of record preponderates against assigning a rating in excess of 10 percent under this code.  Although the Veteran complains of frequent headaches, he has not met the criteria for a 30 percent rating.  The applicable rating criteria link ratings for migraine headaches to the following two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  While the Veteran has reported headaches occurring 3 to 4 times per week, and reported a general preference to rest during headaches, he also indicated that he was able to function during a headache on examination in May 2009.  While the VA examiner in 2010 noted that the headaches occurred weekly and that less than half of the Veteran's headaches were prostrating, the record simply fails to show prostrating attacks.  Rather, the examiner noted the Veteran tried not to do any activity during a headache.  Post-service VA treatment records do not document prostrating headaches.  As such, the Board finds that the evidence preponderates against a find that characteristic prostrating attacks occur at least once a month.  As such, a rating in excess of 10 percent is not warranted on the basis of headaches.

As regards the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms including depression, forgetfulness and lack of concentration.   Diagnostic Code 8045 provides that these symptom are to be rated under 38 C.F.R. § 4.130, Schedule of Ratings-mental disorders, when there is a diagnosis of a mental disorder.  

Here, as discussed above, the Veteran has been diagnosed with PTSD with related depression and anxiety symptoms, and that the Veteran has already been assigned a separate rating on this basis.  

With respect to the remaining symptoms, Diagnostic Code 8045 provides that when there is no diagnosis, these symptoms are to be evaluated under the criteria in the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive and emotional/behavioral symptoms under these criteria.

The 2009 and 2011 VA examination reports provide responses correlating to the ten facets of cognitive impairment and other residuals of TBI not otherwise classified.   Under this table, each facet is given a number based upon level of impairment from 0 to 3, and a fifth level for total impairment.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  

A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Based on the findings of these examinations, a 1 is assigned for the first facet-memory, attention, concentration, and executive functions for complaints of mild loss of memory, attention, or executive function, but without objective evidence on testing.  Given that judgment was noted to be normal, social interaction was routinely appropriate, and orientation normal, a 0 is assigned for each of these facets.  A score of 0 is also assigned for the facets of motor activity and visual spatial orientation, given that findings on the examinations were both normal.

As for the Veteran's subjective symptoms, a level of 1 is assigned given that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships.  A 1 is assigned for the facet neurobehavioral effects, for one or more effects that do not interfere with workplace or social interaction.  Given that the Veteran's ability to communicate was normal and his state of consciousness was normal, a 0 is assigned for each of these two facets.  

As the highest level of impairment shown is "1," a rating in excess of 10 percent for the service-connected postconcussion syndrome with headaches is not warranted under the revised criteria of Diagnostic Code 8045.

For all the foregoing reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected postconcussion syndrome with headaches.  

I. All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Services to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's service-connected disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work and perform his work duties. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has been assigned a 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that an initial 20 percent rating is warranted for degenerative disc disease of the lumbar spine, and that a 50 percent rating for the service-connected PTSD with alcohol abuse is warranted, but that increased ratings for the remaining claims are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent for degenerative disc disease of the lumbar spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for right shoulder rotator cuff tendonitis is denied.

An initial rating in excess of 10 percent for left shoulder rotator cuff tendonitis is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating in excess of 10 percent for left flexor carpi ulnaris tendonitis is denied.

An initial, compensable rating for tinea versicolor is denied.

An initial, compensable rating for miliaria rubra is denied.

An initial 50 percent rating for PTSD with alcohol abuse is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for postconcussion syndrome with headache is denied.



REMAND

After review of the claims file, the Board believes that additional development on the remaining claims is warranted.

In regard to the issue of entitlement to service connection for an upper back disability, the Board is confronted with two conflicting documents prepared by the RO.  A rating decision dated in May 2012 reflects that the Veteran was denied service connection for left elbow, right elbow, right ankle, and bilateral foot, and hearing loss disabilities, and that the claims for cervical and thoracic spine disabilities were not addressed as they are part of the current appeal.  However, in August 2015, the Veteran submitted a copy of a March 8, 2012 rating decision and notification letter indicating that the RO denied the claims as in the May 2012 decision, but also granted service connection for cervical musculoskeletal strain and thoracolumbar musculoskeletal strain and assigned 20 and 40 percent ratings for the disabilities, respectively.  

The Veteran's VBMS electronic claims file includes a notation and report that the March 2012 rating decision could not be found.

The Board cannot determine whether the March 2012 rating decision was promulgated in accordance with VA regulations and consistent with RO procedure set forth in VA's Adjudication Procedures Manual and Manual Rewrite, or whether the Veteran received actual notice of the decision, such actual notice may cure a defect of decisional notice. See Sellers v. Shinseki, 25 Vet. App. 265 (2012) (describing requirements for promulgation and possible curing of defects of decisional notice by actual receipt of notice by claimant and representative). A remand is therefore required for the AOJ to indicate whether the rating decision was promulgated in accordance with VA regulations and the Adjudication Manual and Manual Rewrite and/or whether notice of the decision was sent to the appellant, and for preparation of a memorandum establishing the status of the case and what corrective action has been taken with regard to the problems noted above.

In regard to the claim for service connection for left ankle disability, on VA examination prior to discharge in May 2009, the Veteran reported that he sustained an eversion injury to his left ankle while running during his deployment.  It was swollen and painful, but he was able to weight bear.  It was wrapped by the medic and he was given ibuprofen.  It healed without residual pain, although he felt as if there was some minor instability.  He had not had any further evaluation or treatment.   After physical examination, the examiner diagnosed left ankle sprain, resolved. 

A November 2010 report from diagnostic consultant Dr. Y. reflects that the Veteran complained of chronic strain and sprain of the ankles caused by walking and running on uneven terrain while carrying a 100 pound pack and 60 pounds of body armor during service.  He had several injuries where he rolled the left ankle.  On examination, he noted that there was hypermobility with inward bending and slight hypermobility with outward bending.  There was pain on palpation of the lateral, medial and anterior aspects of the left ankle.  Motion palpation revealed some crepitus and popping.  He was diagnosed with post-traumatic residual degenerative joint disease and osteoarthritis of the left ankle, which is more likely than not directly and causally related to the in-service trauma.  

The Board notes that there is conflicting evidence as to whether the Veteran has a current left ankle disability.  While it was noted to have resolved on VA examination in May 2009, the private consultant diagnosed degenerative joint disease and osteoarthritis; however, no x-rays documentation of these diagnoses was identified.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Given that the record reflects possible left ankle disability that may be related to service, the Board finds that an examination with opinion on the etiology of the claimed left ankle disability is necessary to resolve the matter on appeal.

With respect to the claim for service connection for bronchitis, the Board notes that service treatment records document treatment for bronchitis in July 2006.  Again, the Veteran was afforded a VA pre-discharge examination in May 2009, at which time the examiner determined that the Veteran's acute bronchitis had resolved.  

The Veteran also underwent VA examination in March 2010, at which time the examiner diagnosed bronchitis, but indicated that pulmonary function tests were normal.  In addition, he was assessed with bronchitis on VA treatment in April 2010, and Dr. Y. noted a diagnosis of chronic bronchial asthma in his November 2010 consultative report.

Thus, the Board likewise finds that an examination with opinion on the etiology of the claimed bronchitis necessary to resolve the matter on appeal.

In regard to the claim for service connection for pericarditis, the Veteran's service treatment records include an April 2009 discharge summary from the St. Joseph's Hospital Center noting a primary diagnosis of pericarditis.  

On April 2009 VA Forms 21-4142, Authorization and Consent to Release Information to VA, the Veteran reported that he received treatment at both the Samaritan Medical Center and St. Joseph's Hospital for pericarditis in April 2009 during service; however, no treatment records other than the discharge report are of record, and it does not appear that efforts to obtain these records have been attempted.  Such action should be accomplished on remand.

Moreover, while the May 2009 VA examiner noted that the pericarditis had resolved, Dr. Y. noted in his November 2010 report that the Veteran had intermittent chest pain, arrhythmia, shortness of breath, and lightheadedness.  He noted that given the Veteran's history of viral pericarditis, he should be referred for cardiology examination to determine the presence or absence of any residuals from viral pericarditis.  

Accordingly, the Veteran should also be scheduled for examination to determine the nature and etiology of the claimed pericarditis, or any residuals thereof.

In addition, with respect to the claimed gastroenteritis, the Veteran's service treatment records document treatment for acute gastroenteritis, though this condition was noted to have resolved on VA pre-discharge examination in May 2009.  However, continued VA outpatient treatment records document complaint of chronic diarrhea as well as nausea and vomiting.  

Thus, the Veteran should also be scheduled for examination to determine the nature and etiology of the claimed acute gastroenteritis, or any residuals thereof.

With respect to the claims for increased rating for patellofemoral syndrome of both knees, the record reflects potential worsening of the disabilities.  At the time of the May 2009 VA pre-discharge examination, the Veteran was diagnosed with bilateral patellofemoral syndrome.  

In a November 2010 report, private diagnostic consultant Dr. Y. noted that the Veteran's right knee was productive of popping, clicking, and some crepitus on motion.  There was clicking in the area of the medial meniscus, which was highly suspicious for a torn meniscus, which clinically correlated with locking up of the knee.  He noted that follow-up with MRI was necessary.  As for the left knee, he indicated that the knee was constantly stiff, painful, and popped.  His symptoms increased with ambulation.  On examination, there was mild retropatellar edema noted. Dr. Y. indicated that this was a permanent and progressive condition that more likely than not also involved posttraumatic residual degenerative joint disease and osteoarthritis.  

On VA treatment in February 2011, the Veteran reported that he experienced a popping sensation with throbbing to both knees, but mainly on the left.  He was able to bear weight without difficulty, but stated that his knees felt like they were torn and had a burning sensation.  

Therefore, the Board finds that additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Prepare a memorandum to the file indicating the promulgation status of the March 8, 2012 rating decision pertaining to the claims for service connection for thoracic and cervical spine disabilities, including whether notice of the decision was sent to the Veteran, and what corrective action has been taken.  At a minimum, the AOJ must address whether this is a VA document.  Whether the AOJ gave access to the document to the representative or the Veteran.  Otherwise explain why this document should not be treated as promulgated.

2.  The AOJ should obtain all outstanding pertinent VA treatment records. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  The AOJ should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for left ankle, acute bronchitis, acute gastroenteritis, pericarditis, and upper back disabilities, as well as the claims for increased ratings for knee disabilities, to specifically include treatment records relating to treatment for pericarditis from St. Joseph's Hospital and Samaritan Hospital.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request them to submit the outstanding evidence.

4.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination(s) by a qualified examiner(s). The entire electronic claims file, including Virtual VA and VBMS must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Left Ankle- the examiner should identify all left ankle disorder(s). Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability was incurred in service or within one year of discharge or is otherwise related to service, to include the reports of injury/sprain therein.

Bronchitis- the examiner should identify all respiratory/bronchitis related disorder(s). Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder was incurred in service or is otherwise related to service, to include the reports of treatment for bronchitis therein.

Gastroenteritis- the examiner should identify all gastrointestinal disorder(s). Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder was incurred in service or is otherwise related to service, to include treatment for gastroenteritis therein.

Pericarditis- the examiner should identify all current cardiovascular disorder(s). Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cardiovascular disorder was incurred in service or is otherwise related to service, to include treatment for pericarditis therein

The examiner is advised that, with respect to all claimed disabilities, the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.
		
Moreover, the examiner is asked to consider and address the Veteran's service treatment records, post-service VA treatment records and examination findings, and the private report from Dr. Y. dated in November 2010 and resolve any inconsistencies regarding diagnosis or any current residuals of the in-service reports of gastroenteritis, bronchitis, pericarditis, and complaints of left ankle pain.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  Then, schedule the Veteran for a VA examination to evaluate his right knee and left knee disabilities.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a.) The evaluation of the knees should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner should determine whether there is instability or recurrent subluxation of the right knee and left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

b.) The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and/or left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

6.  The AOJ should undertake any additional development deemed warranted, to include whether any development on the claim for service connection for upper back disability is warranted in light of any action undertaken with regard to the first remand instruction.
 
7. Then, AOJ should readjudicate the Veteran's remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


